Title: From Thomas Jefferson to James Madison, 22 December 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Th:J. to mr Madison 
                     
                     
                     Dec. 22. 05.
                  
                  The Tunisian Ambassador put into my hands the packet now sent, & at his request I promised it should be safely returned to him before he went away, as it contains the originals of letters. it presents a chronological view of the Bey’s correspondence with our officers, with explanatory statements of facts connecting them. I found the whole worth reading, tho’ I had read the letters hastily before. he appears to feel deep indignation against Davis, whom he considers as having alimented the whole by an unfaithful mediation, & by misrepresentations from the one to the other.
               